Citation Nr: 1544253	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a shell fragment wound with retained metal fragment to the left lateral knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a June 2015 video conference Board hearing, the transcript of which is included in the record.

The issues of (1) service connection for a left hip disorder as secondary to the left knee disability, and (2) service connection for a low back disorder as secondary to the left knee disability have been raised by the record in a June 2015 statement and during the June 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's left knee disability has been manifested by painful motion with extension to 0 degrees, with flexion to, at worst, 130 degrees, with no lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.

2.  For the entire increased rating period on appeal, the Veteran has had only one scar on his left knee that is painful and tender.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a separate 10 percent rating for painful motion of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

2.  For the entire increased rating period on appeal, the criteria for a rating in excess of 10 percent for left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for an increased rating, the VCAA requires only generic notice as to the 
type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter was sent in April 2011 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, VA treatment records, and the Veteran's statements, to include his testimony at the June 2015 Board hearing.  Additionally, the Veteran was provided VA examinations in May 2011 and June 2013 for his left knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, when taken together, the VA examinations obtained in this case are adequate as they contain a description of the history of the disabilities at issue; include diagnostic and objective testing; and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Importantly, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.  

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Fenderson, at 126-27. Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Rating for Left Knee Disability

The Veteran was initially granted service connection for a "left knee injury" in a December 1970 rating decision.  The rating decision noted that the Veteran received a shrapnel wound in the left knee with "no joint, neuro or vascular involvement."  A 10 percent rating under Diagnostic Code 7805 was granted for a tender and non-adherent scar to the lateral left knee.  

In the June 2011 rating decision, currently on appeal, the RO continued the 10 percent evaluation, but changed the rating code to Diagnostic Code 7805-5010.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The June 2011 rating decision considered the Veteran's subpatellar tenderness and pain and crepitus upon repetitive motion in evaluation the Veteran's left knee disability.  

The Board finds that the Veteran's complaints of painful motion of the left knee and the left knee scar should be evaluated separately.  As such, the Board will first consider whether a compensable rating is warranted for painful motion of the Veteran's left knee and whether a rating in excess of 10 percent is warranted for the left knee scar. 

The Veteran's residuals of a shell fragment wound with retained metal fragment to the left lateral knee have been rated, in part, under Diagnostic Codes 5010.  

Arthritis due to trauma is evaluated pursuant to Diagnostic Code 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

The evidence includes a May 2011 VA knee examination.  During the evaluation, the examiner noted that the Veteran had scarring from the attempted surgical removal of shrapnel to his left knee.  The Veteran reported increased radiating pain of the lateral thigh/knee.  Symptoms were noted to include pain, stiffness, weakness, decreased speed of joint motion, and tenderness.  The Veteran stated that he was able to walk more than 1/4 mile, but less than 1 mile.  He also reported using a cane.  Upon physical examination, the VA examiner noted left knee crepitus and subpatellar tenderness, but no grinding, instability, or meniscus abnormality.  Range of motion testing of the left knee showed flexion to 130 degrees with objective evidence of pain.  Extension was normal with objective evidence of pain.  There was no additional limitation of motion after three repetitions.  There was no joint ankylosis and x-rays showed a 1 cm metallic foreign body in the lateral distal femur shaft of the soft tissue.  

Regarding the Veteran's left knee scar, the May 2011 VA examiner noted that it was less than 6 square inches.  The scar was deep, but not painful and there were no signs of skin breakdown, inflammation, edema, or keloid formation.  

In June 2013, the Veteran was afforded a VA knee and hip examination.  The examiner noted that the Veteran was currently service connected for a tender scar associated with a shrapnel wound to his left knee, but stated that, due to his scar tissue and decreased range of motion in that knee, he had pain with certain activities which also radiated to his left hip.  Upon physical examination, range of motion testing of the left knee showed flexion to 140 degrees with objective evidence of pain.  Extension was normal with no objective evidence of pain.  There was a 5 degree decrease in flexion of the left knee after three repetitions (i.e., to 135 degrees).  The examiner also noted that the Veteran had pain on movement and that the left knee disability interfered with sitting, standing, and weight-bearing.  He also had pain to palpation of the left knee.  Muscle strength was normal and there was no medial lateral instability.  There was also no evidence of patellar subluxation or dislocation or a meniscal condition.  The Veteran was noted to use a cane regularly.  X-rays showed minor degenerative changes at the left patellar femoral articulation.  The examiner further noted that the Veteran's complaints of the left knee "giving out" were not consistent with the residuals of the retained shrapnel in the left knee.  In the hip section of the examination, the examiner noted that the Veteran's degenerative condition in the knees were more likely due to mechanical stresses placed on the joints following his military service (i.e., obesity, poor, body mechanics, etc.).  The examiner further stated that x-rays of the bilateral knees showed degenerative changes bilaterally in the medial compartments, but these degenerative changes were not at the site where the retained foreign body is located.

Regarding the Veteran's left knee scar, the June 2013 VA examiner noted that the Veteran had a scar that was painful and/or unstable, or was the total area greater than 39 square inches.  The examiner did not complete a scar questionnaire.  The Veteran reported that his primary pain was at the scar site of the lateral knee.

During the June 2015 Board hearing, the Veteran reported a shooting pain from his knee to his back and hip.  The Veteran stated that his knee gave out and he had fallen on his cane and broken his thumb.  The Veteran denied locking of the left knee.  Regarding the left knee scar, the Veteran stated that it was painful and he described the pain as a burning sensation.  

Upon review of all the evidence of record, lay and medical, the Board finds that a separate 10 percent rating for painful motion of the left knee is warranted.   

Although the Veteran was diagnosed with left knee degenerative changes during the June 2013 VA examination, the examiner opined that the degenerative condition in the knee was more likely due to mechanical stresses placed on the joints following service (i.e., obesity, poor, body mechanics, etc.).  The June 2013 VA examiner explained that, although x-rays of the knees showed degenerative changes bilaterally in the medial compartments, these degenerative changes were not at the site where the retained foreign body is located.  Nonetheless, despite the fact that the Veteran's degenerative left knee changes have not been related to a service-connected disability, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for painful motion of the left knee is warranted for the increased rating period on appeal.
The Board further finds that a separate rating in excess of 10 percent for painful motion of the left knee is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  In the VA examinations discussed above, the Veteran had normal extension and flexion was limited to, at worst, 130 degrees.  Even considering repetitive use of the knees, flexion was limited to 130 degrees and extension was normal.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent for the Veteran's left knee disability is not warranted under Diagnostic Codes 5260, 5261.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the May 2011 and June 2013 VA examiners noted that the Veteran's left knee was stable.  The June 2013 examiner specifically noted that the Veteran's complaints of the left knee "giving out" were not consistent with the residuals of the retained shrapnel in the left knee.  The Board finds that specific clinical findings in the May 2011 and June 2013 VA examinations, showing no instability of the left knee, to be more probative than general assertions of instability of the knee or of the knee giving out.  For these reasons, the Board finds that the Veteran does not have instability of the left knee and a higher evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for the left knee is not warranted under any of these Diagnostic Codes.

The Board has considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain and stiffness in his left knee.  The June 2013 VA examiner indicated that after repetitive range of motion, there was only a five degree decrease in flexion of the left knee (i.e., to 135 degrees).  The May 2011 examiner noted that there were no change in range of motion after repetitive use.  

For these reasons, the Board finds that a separate rating of 10 percent rating, but no higher, for painful motion of the left knee is warranted.  

The Board further finds that a rating in excess of 10 percent for the Veteran's left  knee scar is not warranted.  

Under the Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

The Veteran has reported that his left knee scar is painful and that the pain is manifested by a burning sensation.  Although the June 2013 VA examiner answered yes to the question on the examination form that the scar was painful and/or unstable the Veteran reported during that examination that the scar was painful and there is no other indication that the scar was unstable.  The Board finds that the weight of the evidence, lay and medical demonstrates that that the Veteran has only one painful scar on the left knee.  Therefore a rating in excess of 10 percent under Diagnostic Code 7804 is not warranted.  

Under Diagnostic Code 7801, for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 10 percent rating requires an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Although the June 2013 VA examiner did not provide a scar questionnaire, the May 2011 VA examiner noted that the Veteran's left knee scar was less than 6 square inches.  The scar was deep, but not painful and there were no signs of skin breakdown, inflammation, edema, or keloid formation.  As such, a rating in excess of 10 percent under Diagnostic Code 7801 is not warranted.  

A higher rating under Diagnostic Code 7802 is also not warranted as a 10 percent rating is the only rating assignable.

For these reasons, the Board finds that a rating in excess of 10 percent of the Veteran's left knee scar is not warranted for the entire increased rating period on appeal.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for each of the Veteran's disabilities specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's left knee disabilities specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, the Veteran's left knee disability has been manifested by painful motion with extension to 0 degrees, with flexion to, at worst, 130 degrees, with no lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.  The Veteran has only one scar on his left knee that is painful.

A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran filed a claim for TDIU in January 2015, were he stated that he was unable to obtain employment as a result of his service-connected posttraumatic stress disability.  The claim for a TDIU was denied by the RO in a July 2015 rating decision.  The Veteran did not appeal this rating decision and he has not alleged since that he is unemployable on account of any of his service-connected disabilities on appeal.  Thus, the Board finds that an inferred claim for TDIU pursuant to Rice is not raised.


ORDER

A separate rating of 10 percent, but no higher, for residuals (painful motion) of a shell fragment wound with retained metal fragment to the left lateral knee is granted.

A rating in excess of 10 percent for residuals (scar) of a shell fragment wound with retained metal fragment to the left lateral knee is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


